MEMORANDUM **
Juan Daniel Zarco appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action for failure to prosecute. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Al-Torki v. Kaempen, 78 F.3d 1381, 1384 (9th Cir.1996), and we affirm.
*665The district court did not abuse its discretion by dismissing Zarco’s action for failure to prosecute. Zarco failed to file an amended complaint after the court dismissed his original complaint with instructions to amend, and failed to file objections to the Report and Recommendation recommending dismissal. See id.; Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.